 Case 2:21-cv-03615-KM-ESK Document 6 Filed 03/10/21 Page 1 of 2 PageID: 15




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 MARSHALL DYLAN PAPIER,
                                                         Civ. No. 21-3615 (KM) (ESK)
                   Plaintiff,
                                                       MEMORANDUM AND ORDER
 v.

 EVOKE THERAPY PROGRAMS
           Defendant.



KEVIN MCNULTY, U.S.D.J.:
       On February 26, 2021, Plaintiff Marshall Papier initiated this action
against Defendant Evoke Therapy Programs by way of a form Complaint
asserting claims for intentional infliction of emotional distress, battery, assault,
negligence, fraud, unlawful touching, personal injury, and medical malpractice.
(Compl. at 4). 1 On March 7, 2021, Plaintiff filed an application (DE 3) to
proceed in forma pauperis, which the Court granted earlier today, March 10,
2021 (DE 4). Summons was then issued to Defendant. (DE 5).
       In permitting the Complaint to be filed without the payment of a fee, the
Court is obligated to screen the allegations of the Complaint to determine
whether it
       (i)     is frivolous or malicious;
       (ii)    fails to state a claim on which relief may be granted; or
       (iii)   seeks monetary relief against a defendant who is immune from
               such relief.
28 U.S.C. § 1915(e)(2)(B).


1      Citations to the record will be abbreviated as follows. Citations to page numbers refer to
the page numbers assigned through the Electronic Court Filing system, unless otherwise
indicated:
       “DE” = Docket entry number in this case.
       “Compl.” = Complaint
 Case 2:21-cv-03615-KM-ESK Document 6 Filed 03/10/21 Page 2 of 2 PageID: 16




      [T]he provisions of § 1915(e) apply to all in forma pauperis
      complaints, not simply those filed by prisoners. See, e.g., Grayson
      v. Mayview State Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002)
      (non-prisoner indigent plaintiffs are “clearly within the scope of §
      1915(e)(2)”). See also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
      Cir.2000)( § 1915(e) applies to all in forma pauperis complaints,
      not just those filed by prisoners).
Atamian v. Burns, 236 F. App'x 753, 755 (3d Cir. 2007). See also Johnson v.
Rihanna, No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),
report and recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D.
Pa. July 2, 2018).
      This Complaint fails to state an intelligible claim because it is devoid of
any factual allegations. (See generally Compl.). Therefore, I will dismiss the
action without prejudice.
      Plaintiff may submit an amended complaint, with attachment if more
space is required, that states the facts on which his claims are based.
                                         ORDER
Accordingly, IT IS, this 10th day of March 2021,


ORDERED that the Complaint (DE 1) is DISMISSED without prejudice upon
initial screening pursuant to 28 U.S.C. § 1915(e); and it is further


ORDERED that Plaintiff may submit an amended complaint that states the
facts on which his claims are based.


The clerk shall close the file.
                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge
